             Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 1 of 8



                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT


     LAURA HENRY,
         Plaintiff,                                               No. 3:13-cv-00826 (SRU)

               v.

     BRISTOL HOSPITAL, INC., et al.,
          Defendants.



                    RULING ON PLAINTIFF’S MOTION FOR JUDGMENT AS A
                      MATTER OF LAW AND MOTION FOR A NEW TRIAL

            Laura Henry (“Henry”) filed this action against her former employer, Bristol Hospital,

Inc., (“Bristol Hospital”), after she was allegedly sexually assaulted by physician Dr. Olakunle

Oluwole (“Dr. Oluwole”) on June 11, 2011. Fourth Am. Compl., Doc No. 128 at ¶¶ 68, 73–75.

Henry alleged that Bristol Hospital was negligent in hiring, retaining, and supervising Dr.

Oluwole while he retained staff privileges at Bristol Hospital. Id. at ¶¶ 274, 281, 303. On

October 28, 2019, following a week-long jury trial, the jury rendered a verdict in favor of Bristol

Hospital. See Doc. No. 342. Henry now challenges that verdict, moving for judgment as a

matter of law, or in the alternative, a new trial. See generally Pl’s Mem. in Supp. Mot. for

Judgment/Mot. for New Trial (“Pl’s Mem.”), Doc. No. 348-1.

            For the reasons that follow, Henry’s motion is denied.

       I.        Background

            Henry began working for Bristol Hospital in 1986. Trial Tr., 10/23/20, at 154.1 In 2011,

Henry was referred to Dr. Oluwole, a bariatric surgeon at Bristol Hospital, to address symptoms




1
    Trial transcript citations are to a rough draft transcript.
         Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 2 of 8



related to a lap band surgery she received in 2009. Id. at 10, 174. On Saturday, June 11, 2011,

Henry met with Dr. Oluwole at Bristol Hospital’s Medical Office Building (“MOB”) for a

procedure to remove excess fluids from her abdomen. Trial Tr., 10/24/20, at 54. The procedure

occurred after hours while the MOB was closed to patients. Trial Tr., 10/22/20, at 185. At some

point during the consultation, Dr. Oluwole engaged in sexual behavior with Henry. Id. at 99.

       In September 2012, Bristol Hospital officials received a complaint alleging that Dr.

Oluwole sexually assaulted Henry in the MOB during the June 11, 2011 office visit. Trial Tr.,

10/21/20, at 105. Hospital officials immediately commenced an investigation. Id. at 106. The

investigation revealed that Dr. Oluwole had a history of inappropriate comments towards female

staff members at Bristol Hospital. Id. at 168–70. As a result, on October 2, 2012, Dr. Oluwole

was terminated. Id. at 178. Bristol Hospital officials never concluded whether Dr. Oluwole

sexually assaulted Henry on June 11, 2011. Id. at 235.

       During trial, Henry maintained that Dr. Oluwole sexually assaulted her. Trial Tr.,

10/24/20, at 15–17. Dr. Oluwole testified that Henry initiated the sexual encounter. Trial Tr.,

10/22/20, at 186. Dr. Oluwole further testified that after the incident, they both continued to

send text messages of a sexual nature to each other. Id. at 190. Henry also testified that in

September 2012, Dr. Oluwole assaulted her a second time when he rubbed his body against her

while she was showing her newborn grandson around Bristol Hospital. Trial Tr., 10/24/20, at

85–87. Dr. Oluwole also denied that allegation. Trial Tr., 10/22/20, at 196.

       After five days of testimony and approximately five hours of deliberation, the jury

returned a verdict for Bristol Hospital regarding Henry’s negligence claims. See Doc. No. 342.

The jury found, as a dispositive factual matter, that Henry failed to prove by a preponderance of




                                                 2
          Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 3 of 8



the evidence that Dr. Oluwole sexually assaulted her in June 2011 or assaulted her in September

2012. Id.

   II.      Standard of Review

            A. Judgment as a Matter of Law

         Rule 50(b) of the Federal Rules of Civil Procedure allows for the entry of judgment as a

matter of law if a jury returns a verdict for which there is no legally sufficient evidentiary basis.

See Fed. R. Civ. P. 50. The standard under Rule 50 is the same as that for summary judgment:

A court may not grant a Rule 50 motion unless “the evidence is such that, without weighing the

credibility of the witnesses or otherwise considering the weight of the evidence, there can be but

one conclusion as to the verdict that reasonable [persons] could have reached.” This Is Me, Inc.

v. Taylor, 157 F.3d 139, 142 (2d Cir. 1998) (citation and internal quotation marks omitted).

Thus, in deciding such a motion, “the court must give deference to all credibility determinations

and reasonable inferences of the jury . . . and it may not itself weigh the credibility of the

witnesses or consider the weight of the evidence.” Galdieri-Ambrosini v. Nat’l Realty & Dev.

Corp., 136 F.3d 276, 289 (2d Cir. 1998) (citations omitted). In short, the court cannot “substitute

its judgment for that of the jury.” LeBlanc-Sternberg v. Fletcher, 67 F.3d 412, 429 (2d Cir.

1995) (citations omitted). Rather, judgment as a matter of law may only be granted if:

            (1) there is such a complete absence of evidence supporting the verdict that the jury’s
                findings could only have been the result of sheer surmise and conjecture, or

            (2) there is such an overwhelming amount of evidence in favor of the movant that
                reasonable and fair minded persons could not arrive at a verdict against it.

Galdieri-Ambrosini, 136 F.3d at 289 (quoting Cruz v. Local Union No. 3 of the Int’l Bhd. of

Elec. Workers, 34 F.3d 1148, 1154 (2d Cir. 1994)) (internal quotation marks omitted); see also

Luciano v. Olsten Corp., 110 F.3d 210, 214 (2d Cir. 1997).




                                                  3
           Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 4 of 8



             B. Motion for a New Trial

          In contrast, the decision whether to grant a new trial following a jury trial under Rule 59

is “‘committed to the sound discretion of the trial judge.’” Stoma v. Miller Marine Servs., Inc.,

271 F. Supp. 2d 429, 431 (E.D.N.Y. 2003) (quoting Metromedia Co. v. Fugazy, 983 F.2d 350,

363 (2d Cir. 1992), abrogated on other grounds by Yung v. Lee, 432 F.3d 142, 147 (2d Cir.

2005)). A new trial “‘should be granted when, in the opinion of the district court, the jury

reached a seriously erroneous result or . . . the verdict is a miscarriage of justice.’” DLC Mgmt.

Corp. v. Town of Hyde Park, 163 F.3d 124, 133 (2d Cir. 1998) (quoting Song v. Ives Labs., Inc.,

957 F.2d 1041, 1047 (2d Cir. 1992)). “A new trial may be granted, therefore, when the jury’s

verdict is against the weight of the evidence.” Id.

   III.      Discussion

             A. There is Sufficient Evidence to Support the Jury’s Verdict

          Henry first moves for judgment as a matter of law, arguing that “there was a complete

absence of evidence” supporting the jury’s verdict. Pl’s Mem. at 20. In an attempt to reargue

the case, she states that the evidence documenting Dr. Oluwole’s continued course of misconduct

towards female employees at Bristol Hospital supports only one conclusion; that Bristol Hospital

was negligent in hiring, retaining, and supervising him. See id. at 4.

          In order to hold Bristol Hospital liable under Connecticut law, Henry was required to

prove that Dr. Oluwole engaged in an underlying tortuous act while he retained staff privileges at

Bristol Hospital. See, e.g., Fetcho v. Hearst Conn. Post, LLC, 103 F. Supp. 3d 207, 221 (D.

Conn. 2015) (“The Post cannot be liable for negligent supervision without an underlying

showing of tortious conduct by its employees.”). Accordingly, I instructed the jury that “[i]n

order for Bristol Hospital to be held liable for negligently hiring, retaining, or supervising Dr.




                                                   4
         Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 5 of 8



Oluwole, [Henry] must prove by a preponderance of the evidence that Dr. Oluwole engaged in

tortious conduct towards her in June 2011 or September 2012.” Trial Tr., 10/28/20, at 13.

Although there was evidence that Dr. Oluwole had a previous history of inappropriate conduct,

the jury unanimously found that Henry failed to prove by a preponderance of the evidence that

Dr. Oluwole engaged in tortious conduct against her. See Doc. No. 342. There is no indication

that the jury’s verdict was the result of surmise and conjecture. See Galdieri-Ambrosini, 136

F.3d at 289.

       For five days, the jury heard testimony from Henry, Dr. Oluwole, and several former and

current Bristol Hospital officials. Henry does not provide any factual basis for her request for

judgment as a matter of law other than reiterating that Dr. Oluwole’s file was littered with

allegations of misconduct. Evidence of Dr. Oluwole employment history was admitted into

evidence and considered by the jury. The jury was also presented with evidence that undermined

Henry’s claims. For example, there was testimony that immediately following their sexual

encounter, Henry took pictures of Dr. Oluwole on his motorcycle, framed them, and then

delivered the pictures to Dr. Oluwole with a handwritten note stating, “[b]oth pics are in the

frame. I like the other one. Only thing you cannot see the whole bike. Enjoy the pics I am sure

there will be many more.” Trial Tr., 10/24/20, at 117.

       To the extent Henry argues that Dr. Oluwole’s lack of participation during trial confused

or misled the jury, that argument is unavailing. I expressly noted in the jury charge that the jury

“should not speculate why Dr. Oluwole is not a party at this trial.” Trial Tr., 10/28/20, at 12.

Moreover, Dr. Oluwole’s default has no bearing on whether Bristol Hospital was liable for

negligent hiring, retaining, and supervising him.




                                                 5
          Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 6 of 8



        Based on the evidence in the record, there is no factual basis to overturn the jury’s

verdict. 2 Therefore, Henry’s motion for judgment as a matter of law is denied.

             B. There Are No Grounds for a New Trial

        In the alternative, Henry moves for a new trial under Rule 59. She argues that the first

two questions on the verdict on sheet, which asked the jury to find whether Dr. Oluwole

committed a tortious act against Henry, were prejudicial. See Pl’s Mem. at 22. Henry contends

that Dr. Oluwole’s liability “was never at issue [during] trial” because he willfully defaulted. Id.

“In effect, because of the presence of the first question on the verdict sheet pertaining to [Dr.

Oluwole’s] liability, the jury must necessarily have believed that [Dr. Oluwole’s] liability was

still in contention at trial.” Id.

        Henry is correct that due to his willful default, Dr. Oluwole is “deemed to have admitted

all of the well-pleaded allegations raised in the complaint pertaining to liability.” Equal

Employment Opportunity Comm’n v. Benni’s, LLC, 2008 WL 11479250, at *3 (D. Conn. Aug.

22, 2008) (citing Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d

Cir. 1992), cert. denied, 506 U.S. 1080 (1993)). The issue presented at trial, however, was

whether Bristol Hospital was liable for its own negligence. As discussed above, Henry was

required under Connecticut law to prove by a preponderance of evidence that Dr. Oluwole

committed a tortious act. Without a factual finding that Dr. Oluwole engaged in tortious

conduct, Bristol Hospital cannot be held liable for Henry’s negligence claims.




2
 Henry’s Rule 50(b) motion is also procedurally flawed. Rule 50 provides that a Rule 50(a) motion must “be made
at any time before the case is submitted to the jury,” and that the movant may renew the motion “[n]o later than 28
days after the entry of judgment--or if the motion addresses a jury issue not decided by a verdict, no later than 28
days after the jury was discharged.” Fed. R. Civ. P. 50. Here, Henry failed to move for judgment as a matter of law
before the case was submitted to the jury. Therefore, she is precluded from moving for judgment as a matter of law
for the first time under Rule 50(b).


                                                         6
         Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 7 of 8



        Finally, Henry argues that a reasonable jury could not have rendered a verdict in favor of

Bristol Hospital due to the “overwhelming evidence” of Bristol Hospital’s liability. Pl’s Mem. at

22. I disagree.

        At trial, there was evidence presented that refuted Henry’s contention that Bristol

Hospital knew or should have known that Dr. Oluwole presented a foreseeable risk of harm.

Although the alleged sexual assault occurred on June 11, 2011, Bristol Hospital official Jeanie

Reckdenwald testified that Human Resources was not made aware of the incident until

September 2012. See Trial Tr., 10/21/20, at 104. She also testified that once officials at Bristol

Hospital received notice of Henry’s complaint, they immediately commenced an investigation.

        Q: [Y]ou learned from [Henry] that she had leveled a complaint against Dr. Oluwole in
        September of 2012 that he sexually assaulted her, right?

        A: Correct . . . .

        Q: Okay. Now, you immediately began an investigation?

        A: Yes

Id. at 105–06.

        Dr. Oluwole was terminated less than a month later. Id. at 159. Dr. Oluwole provided

similar testimony.

        Q: Now, prior to your being terminated, sir, on October 2, 2012, you were interviewed by
        Ms. Reckdenwald as part of an investigation?

        A: Yes, sir.

        Q: [And] that investigation concerned the claim of sexual assault that was lodged by Ms.
        Henry, right?

        A: That, is correct.

See, e.g., Trial Tr., 10/22/20, at 62.




                                                 7
          Case 3:13-cv-00826-SRU Document 383 Filed 07/31/20 Page 8 of 8



         When reviewing the trial record as a whole, I am unable to conclude that “the jury has

reached a seriously erroneous result or . . . [that] the verdict is a miscarriage of justice.’” DLC

Mgmt. Corp., 163 F.3d at 133. Therefore, Henry’s motion for a new trial is denied.

   IV.      Conclusion

         For the reason stated above, Henry’s motion for judgment as a matter of law, or in the

alternative, a new trial (doc. no. 348) is denied.

         So ordered.

         Dated at Bridgeport, Connecticut, this 31st day of July 2020.

                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                     8
